DETAILED ACTION
This action is in reply to the amendments and arguments made by applicant submitted on September 8th, 2022. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6, 7, 9, 18, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claims recite the limitation of “passenger characteristics”, however this limitation is not recited anywhere in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 7, 9-12, 18, and 19 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims 6, 7, 9, 18, 19 recite the limitation “passenger characteristics”, however this limitation is not recited in the specification. It is unclear if the passenger characteristics only refers to the payload characteristics related directly to the passengers (i.e. the number of riders, weight of the riders, and dimensions of the riders) or if the passenger characteristics is inclusive of the baggage of the riders as well (i.e. the number of riders, weight of the riders and their baggage combined, and dimensions of the baggage).
For the purposes of the prior art rejection below, the examiner interprets that the passenger characteristics may include the combined weight of the passengers and their baggage, the number of riders, and/or the dimensions of the baggage.
Any claim not mentioned has been included based on its dependencies.
Claims 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 and 19 recite the limitation "the one or more passengers" in lines 3 and 6 of claim 18 and lines 3 and 6 of claim 19.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of the prior art rejection below, the examiner has interpreted that the independent system claim 13 should recite in its preamble “A system for determining an aerial vehicle and route to transport one or more passengers within a transportation network, comprising:” for the sake of consistency with the preamble of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US Pub. No. 20180061251 A1), herein after Venkatraman, in further view of Jamjoom et al. (US Patent No. 9792576 B1), herein after Jamjoom, and further in view of Downey et al. (US Pub. No. 20150325064 A1), herein after Downey.
Regrading claim 1, the preamble has an amended limitation of “transporting one or more passengers”. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the limitation is in the preamble, and not in the body of the claim, the limitation does not further limit the claim.
Regarding claim 1, Venkatraman teaches [a] method for determining an aerial vehicle and route to transport one or more passengers within a transportation network, comprising (Venkatraman: Para. 0004, 0030, and 0031; "The method may include requesting, by the UAV, navigation assistance data for a flight from a server, where the requesting includes sending flight-specific information to the server. The method may also include receiving, by the UAV, the navigation assistance data from the server, where the navigation assistance data may include flight-specific ranking data for each zone of a plurality of geographic zones, and the flight-specific ranking data for each zone may be determined based on the flight-specific information. The method may further include determining, by the UAV, a flight route for the flight through the plurality of geographic zones based on the flight-specific ranking data for each zone of the plurality of geographic zones." "A wide spectrum of users are using or are expected to use unmanned aerial vehicles (UAVs), which are also commonly referred to as drones. Drones may play a transformative role in fields such as urban infrastructure management, farming, public safety, transportation, coastal security, military training, search and rescue, and disaster response. For example, following the FAA's relaxation of commercial drone flight regulations, some retailers plan to use drones for product delivery." "Drones come in a variety of shapes and sizes."): generating a set of available routes in the transportation network based on historical demand information, wherein each route comprises a departure vertiport and an arrival vertiport (Venkatraman: Para. 0054 and 0056; "The NAD may also include information regarding air traffic information." "In various embodiments, the NAD in the navigation assistance database may include historic data and real-time data."); accessing, for a set of aerial vehicles of the transportation network, a set of vehicle characteristics for each aerial vehicle of the set of aerial vehicles, wherein the set of vehicle characteristics comprises at least one of: an energy type of the aerial vehicle; a state of charge of the aerial vehicle; a state of power of the aerial vehicle; and a state of health of the aerial vehicle (Venkatraman: Para. 0049-0050; "In various implementations, the NAD... may be different for UAVs with different characteristics, such as special privileges, sizes, shapes, ranges, weights, payloads, speeds, flight heights, and other capabilities... For example, a UAV may need to be recharged or refueled en route because, for example, the distance of the flight is over the range of the UAV or the UAV is not fully charged or fueled before the flight."); and accessing capability information for each vertiport of a route in the set of available routes (Venkatraman: Para. 0050; "In some embodiments, the NAD may include information regarding available services, such as charging stations, parking spots, and safe landing spots for UAVs.").
Venkatraman is silent to assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle; generating, using a machine-learned model for a type of the assigned aerial vehicle, a predicted state of charge for the assigned aerial vehicle; receiving a state of charge indication from a sensor of the assigned aerial vehicle that is different than the predicted state of charge; identifying a subsequent route assigned to the assigned aerial vehicle; and based on the received state of charge indication, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle.
In a similar field, Jamjoom teaches assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-16; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones. The specific constraints in the optimization problem include: a package can only be delivered one time by one drone; the weight of a package must not exceed the capacity of the drone; for a single drone, the combined distance from the truck to the first delivery plus the distance between each delivery, must not exceed the battery life of the drone subject to current wind conditions."); generating, using a.. model for a type of the assigned aerial vehicle, a predicted state of charge for the assigned aerial vehicle (Jamjoom: Page 7 col 3 lines 20-33; "A dropoff location... may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization."); receiving a state of charge indication from a sensor of the assigned aerial vehicle that is different than the predicted state of charge (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); identifying a subsequent route assigned to the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); and based on the received state of charge indication, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.") for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and itinerary creation method from Venkatraman with the use of multiple aerial vehicles of differing characteristics, as taught by Jamjoom, for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
Venkatraman and Jamjoom are silent to the model used to generate the predicted state of charge for the assigned aerial vehicle being a machined learned model.
In a similar field, Downey teaches generating, using a machine-learned model for a type of the assigned aerial vehicle, a predicted state of charge for the assigned aerial vehicle (Downey: Para. 0030, 0036, and 0040; "By way of illustrative example, the analysis engine 110 can determine the battery health of batteries included in a particular UAV. The analysis engine 110 can obtain voltage, current draw, and temperature information, of batteries included in the particular UAV over a period of time (e.g., a most recent flight operation, or flight operations of a selectable period of time). The analysis engine 110 can then determine an estimate of the health of the batteries, which the analysis engine 110 can utilize to inform a determination regarding maximum UAV flight power (e.g., maximum power that can be extracted from the batteries), endurance (e.g., longevity of the batteries), and probability of failure (e.g., likelihood that the batteries will fail). The analysis engine 110 can effect these determinations with information identifying average estimated charge/recycle cycles available to the battery, and so on." "The UAV processing system 100 includes a report generation engine 120 that can generate reports 122 using information determined by the analysis engine 110." "The report generation engine 120 can determine an overall risk assessment indicator of the requested aspects... To determine the overall risk assessment indicator, the report generation engine 120 can determine performance characteristics of the aspects identified in a request, and determine a risk assessment score of the performance characteristics... Additionally, the report generation engine 120 can combine the risk assessment scores utilizing a machine-learning model, which can be trained on information describing UAV flight operations with associated flight errors, and failures, of flight operations.") for the benefit of creating an accurate assessment of whether an aerial vehicle should perform a flight based on the state of charge.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify models used to generate a predicted state of charge from Venkatraman in view of Jamjoom to be models made via machine-learning, as taught by Downey, for the benefit of creating an accurate assessment of whether an aerial vehicle should perform a flight based on the state of charge.
Regarding claim 2, Venkatraman, Jamjoom, and Downey remain applied as in claim 1, and Venkatraman goes on to further teach [t]he method of claim 1, further comprising: generating an itinerary comprising information associated with the subsequent route and the new aerial vehicle (Venkatraman: Para. 0060 and 0067; "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV." "In some implementations, the server may provide NAD in all relevant areas from the source to the destination of the flight. In some implementations, the server may only provide NAD in the tiles near the current location of the UAV. In some implementations, the server may provide a determined flight route or relevant NAD for the whole flight to the UAV before the UAV takes off. In some implementations, the server may provide the UAV with NAD including all available air routes for the flight sorted by, for example, travel distance and flight time.").
Regarding claim 4, Venkatraman, Jamjoom, and Downey remain applied as in claim 1, and Jamjoom goes on to further teach [t]he method of claim 1, further comprising: determining to route the assigned aerial vehicle to a different vertiport than a vertiport associated with the subsequent route after completing the route (Jamjoom: Page 6 col 2 lines 47-52 and page 8 col 6 lines 4-10; "Drones are dispatched to pick up a package from a truck or like transport or moving medium, and deliver the package to its destination, for example, a home or office. After delivery, drones may return to a different vehicle to recharge the drones or pick up a new package." "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration. Later rounds of optimization may be introduced until all packages are delivered. For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.").
Regarding claim 5, Venkatraman, Jamjoom, and Downey remain applied as in claim 1, and Jamjoom goes on to further teach [t]he method of claim 1, wherein the route is a first route of a set of routes for the assigned aerial vehicle, and further comprising: determining a second route for the aerial vehicle comprising an arrival vertiport that is the same as a departure vertiport of the first route (Jamjoom: Page 6 col 2 lines 47-52; "Drones are dispatched to pick up a package from a truck or like transport or moving medium, and deliver the package to its destination, for example, a home or office. After delivery, drones may return to a different vehicle to recharge the drones or pick up a new package."); assigning the second route to the aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and reordering the set of routes for the assigned aerial vehicle to travel the second route prior to traveling the first route (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.").
Regarding claim 6, Venkatraman, Jamjoom, and Downey remain applied as in claim 1, and Jamjoom goes on to further teach [t]he method of claim 1, wherein the route is a first route, and further comprising: receiving an itinerary request associated with the one or more passengers comprising passenger characteristics (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); determining that a new route is to be generated based on the passenger characteristics instead of using the first route to transport the one or more passengers (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); generating the new route comprising a new departure vertiport and a new arrival vertiport based on the passenger characteristics (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); determining a new aerial vehicle for the new route based on the passenger characteristics, a vehicle characteristic for the new aerial vehicle, and capability information associated with the new arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and generating an itinerary in response to the itinerary request comprising information associated with the new route and the new aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.").
Regarding claim 7, Venkatraman, Jamjoom, and Downey remain applied as in claim 1, and Jamjoom goes on to further teach [t]he method of claim 1, further comprising: receiving an itinerary request associated with the one or more passengers comprising passenger characteristics (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); evaluating the passenger characteristics, the route, and the assigned aerial vehicle to determine that the route is to be used to transport the one or more passengers (Jamjoom: Page 7 col 3 lines 5-10; "A dropoff location… may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization."); and generating an itinerary comprising information associated with the route and the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.").
Regarding claim 8, Venkatraman, Jamjoom, and Downey remain applied as in claim 1, and Jamjoom goes on to further teach [t]he method of claim 1, wherein assigning the aerial vehicle to the route further comprises evaluating a predicted amount of time for the assigned aerial vehicle to reach a predetermined state of charge at the arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10 and page 9 col 7 lines 14-16; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery." "The truck or like may be equipped with a battery charging station such that each subsequent drone flight is performed with a fully-charged battery.").

Regrading claim 13, the examiner has interpreted that the preamble was meant to have an amended limitation of “transporting one or more passengers”. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the limitation is in the preamble, and not in the body of the claim, the limitation does not further limit the claim.
Regarding claim 13, Venkatraman teaches [a] system comprising: at least one processor (Venkatraman: Para. 0099, also see Fig. 8; "The hardware elements may include a processing unit 810, including without limitation one or more general-purpose processors and/or one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like), one or more input devices 815, and one or more output devices 820."); and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations comprising (Venkatraman: Para. 0103, also see Fig. 4-6 and 8; "In many embodiments, computing system 800 may further comprise a working memory 835, which can include a RAM or ROM device, as described above. Software elements, shown as being currently located within working memory 835, can include an operating system 840, device drivers, executable libraries, and/or other code, such as one or more application programs 845, which may comprise software programs provided by various embodiments, and/or may be designed to implement methods, and/or configure systems, provided by other embodiments, as described herein, such as some or all of the methods described in relation to FIGS. 4-6. "): generating a set of available routes in the transportation network based on historical demand information, wherein each route comprises a departure vertiport and an arrival vertiport (Venkatraman: Para. 0054 & 0056; "The NAD may also include information regarding air traffic information." "In various embodiments, the NAD in the navigation assistance database may include historic data and real-time data."); accessing, for a set of aerial vehicles of the transportation network, a set of vehicle characteristics for each aerial vehicle of the set of aerial vehicles, wherein the set of vehicle characteristics comprises at least one of: an energy type of the aerial vehicle; a state of charge of the aerial vehicle; a state of power of the aerial vehicle; or a state of health of the aerial vehicle (Venkatraman: Para. 0049-0050; "In various implementations, the NAD... may be different for UAVs with different characteristics, such as special privileges, sizes, shapes, ranges, weights, payloads, speeds, flight heights, and other capabilities... For example, a UAV may need to be recharged or refueled en route because, for example, the distance of the flight is over the range of the UAV or the UAV is not fully charged or fueled before the flight."); and accessing capability information for each vertiport of a route in the set of available routes (Venkatraman: Para. 0050; "In some embodiments, the NAD may include information regarding available services, such as charging stations, parking spots, and safe landing spots for UAVs.").
Venkatraman is silent to assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle; and generating, using a machine-learned model for a type of the assigned aerial vehicle, a predicted state of charge for the assigned aerial vehicle; receiving a state of charge indication from a sensor of the assigned aerial vehicle that is different than the predicted state of charge; identifying a subsequent route assigned to the assigned aerial vehicle; and based on the received state of charge indication, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle.
In a similar field, Jamjoom teaches assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-16; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones. The specific constraints in the optimization problem include: a package can only be delivered one time by one drone; the weight of a package must not exceed the capacity of the drone; for a single drone, the combined distance from the truck to the first delivery plus the distance between each delivery, must not exceed the battery life of the drone subject to current wind conditions."); and generating, using a.. model for a type of the assigned aerial vehicle, a predicted state of charge for the assigned aerial vehicle (Jamjoom: Page 7 col 3 lines 20-33; "A dropoff location... may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization."); receiving a state of charge indication from a sensor of the assigned aerial vehicle that is different than the predicted state of charge (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); identifying a subsequent route assigned to the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); and based on the received state of charge indication, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.") for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and itinerary creation method from Venkatraman with the use of multiple aerial vehicles of differing characteristics, as taught by Jamjoom, for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
Venkatraman and Jamjoom are silent to the model used to generate the predicted state of charge for the assigned aerial vehicle being a machined learned model.
In a similar field, Downey teaches generating, using a machine-learned model for a type of the assigned aerial vehicle, a predicted state of charge for the assigned aerial vehicle (Downey: Para. 0030, 0036, and 0040; "By way of illustrative example, the analysis engine 110 can determine the battery health of batteries included in a particular UAV. The analysis engine 110 can obtain voltage, current draw, and temperature information, of batteries included in the particular UAV over a period of time (e.g., a most recent flight operation, or flight operations of a selectable period of time). The analysis engine 110 can then determine an estimate of the health of the batteries, which the analysis engine 110 can utilize to inform a determination regarding maximum UAV flight power (e.g., maximum power that can be extracted from the batteries), endurance (e.g., longevity of the batteries), and probability of failure (e.g., likelihood that the batteries will fail). The analysis engine 110 can effect these determinations with information identifying average estimated charge/recycle cycles available to the battery, and so on." "The UAV processing system 100 includes a report generation engine 120 that can generate reports 122 using information determined by the analysis engine 110." "The report generation engine 120 can determine an overall risk assessment indicator of the requested aspects... To determine the overall risk assessment indicator, the report generation engine 120 can determine performance characteristics of the aspects identified in a request, and determine a risk assessment score of the performance characteristics... Additionally, the report generation engine 120 can combine the risk assessment scores utilizing a machine-learning model, which can be trained on information describing UAV flight operations with associated flight errors, and failures, of flight operations.") for the benefit of creating an accurate assessment of whether an aerial vehicle should perform a flight based on the state of charge.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify models used to generate a predicted state of charge from Venkatraman in view of Jamjoom to be models made via machine-learning, as taught by Downey, for the benefit of creating an accurate assessment of whether an aerial vehicle should perform a flight based on the state of charge.
Regarding claim 14, Venkatraman, Jamjoom, and Downey remain applied as in claim 13, and Venkatraman goes on to further teach [t]he system of claim 13, wherein the set of operations further comprises: generating an itinerary comprising information associated with the subsequent route and the new aerial vehicle (Venkatraman: Para. 0060 and 0067; "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV." "In some implementations, the server may provide NAD in all relevant areas from the source to the destination of the flight. In some implementations, the server may only provide NAD in the tiles near the current location of the UAV. In some implementations, the server may provide a determined flight route or relevant NAD for the whole flight to the UAV before the UAV takes off. In some implementations, the server may provide the UAV with NAD including all available air routes for the flight sorted by, for example, travel distance and flight time.").
Regarding claim 16, Venkatraman, Jamjoom, and Downey remain applied as in claim 13, and Jamjoom goes on to further teach [t]he system of claim 13, wherein the set of operations further comprises: determining to route the assigned aerial vehicle to a different vertiport than a vertiport associated with the subsequent route after completing the route (Jamjoom: Page 6 col 2 lines 47-52 and page 8 col 6 lines 4-10; "Drones are dispatched to pick up a package from a truck or like transport or moving medium, and deliver the package to its destination, for example, a home or office. After delivery, drones may return to a different vehicle to recharge the drones or pick up a new package." "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration. Later rounds of optimization may be introduced until all packages are delivered. For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.").
Regarding claim 17, Venkatraman, Jamjoom, and Downey remain applied as in claim 13, and Jamjoom goes on to further teach [t]he system of claim 13, wherein the route is a first route of a set of routes for the assigned aerial vehicle, and the set of operations further comprises: determining a second route for the aerial vehicle comprising an arrival vertiport that is the same as a departure vertiport of the first route (Jamjoom: Page 6 col 2 lines 47-52; "Drones are dispatched to pick up a package from a truck or like transport or moving medium, and deliver the package to its destination, for example, a home or office. After delivery, drones may return to a different vehicle to recharge the drones or pick up a new package."); assigning the second route to the aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and reordering the set of routes for the assigned aerial vehicle to travel the second route prior to traveling the first route (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.").
Regarding claim 20, Venkatraman, Jamjoom, and Downey remain applied as in claim 13, and Jamjoom goes on to further teach assigning the aerial vehicle to the route further comprises evaluating a predicted amount of time for the assigned aerial vehicle to reach a predetermined state of charge at the arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10 and page 9 col 7 lines 14-16; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery." "The truck or like may be equipped with a battery charging station such that each subsequent drone flight is performed with a fully-charged battery.").

Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in further view of Jamjoom and in further view of Downey as applied to claims 1 and 13 respectfully above, and further in view of van Tulder et al. (US Pub. No. 20090187449 A1), herein after van Tulder.
Regarding claim 3, Venkatraman, Jamjoom, and Downey remain applied as in claim 1, however they are silent to [t]he method of claim 1, further comprising: receiving an indication from the assigned aerial vehicle rejecting the route; and based on the indication from the assigned aerial vehicle rejecting the route, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle.
In a similar field, van Tulder teaches [t]he method of claim 1, further comprising: receiving an indication from the assigned aerial vehicle rejecting the route; and based on the indication from the assigned aerial vehicle rejecting the route, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle (van Tulder: Para. 0027 and 0045-0047; "Accordingly, swap options, swap candidates or similar terminology used herein may identify different airplanes which may be swapped or replace another airplane that has experienced an unscheduled maintenance task or repair that may require extended ground time resulting in a disruption or impact on flight operations... The inbound flight is the current flight leg of an airplane of interest, also identifiable by its tail number that may have experienced a fault while in flight that may require an unscheduled maintenance task or repair after landing. The next leg of the inbound flight or inbound tail or airplane may be referred to herein as the affected flight. Other valid airplane tails with compatible arrival and departure flight assignments, number of seats, other compatibility features or characteristics for the airport of interest, where the inbound flight will be landing, may be referred to herein as candidate flights, swap options, tail options, tail candidates, or similar terms. One skilled in the art could extend this specific example to other industries where a fleet of vehicles are employed and maintained such as ships or watercraft, terrestrial vehicles or others." "In block 226, prioritized airplane swap candidates or maintenance swap options may be presented to one or more users in a virtual organization or other interested parties." "In block 228, the responsible user makes the decision if a highest priority or preference airplane swap candidate in the rank ordered list is selected for implementation." "If the highest priority candidate or option is not selected in block 228, the method 200 may advance to block 232. In block 232, collaborative interactions between multiple users may be permitted. The different users may be similar to those previously described. The collaboration permits sharing of assessment impacts, leveraging common resources and/or infrastructure and collaboration on decision making, dynamic planning of operations as well as other benefits.") for the benefit of ensuring that a route is filled when an aerial vehicle is unable to traverse said route.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the assignment of a new aerial vehicle when a previous aerial vehicle is unable to traverse a route from Venkatraman in view of Jamjoom and Downey, with the use of cooperative flight route reassignment by multiple operators of a fleet of aerial vehicles, as taught by van Tulder, for the benefit of ensuring that a route is filled when an aerial vehicle is unable to traverse said route.
Regarding claim 15, Venkatraman, Jamjoom, and Downey remain applied as in claim 13, however they are silent to [t]he system of claim 13, wherein the set of operations further comprises: receiving an indication from the assigned aerial vehicle rejecting the route; and based on the indication from the assigned aerial vehicle rejecting the route, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle.
In a similar field, van Tulder teaches [t]he system of claim 13, wherein the set of operations further comprises: receiving an indication from the assigned aerial vehicle rejecting the route; and based on the indication from the assigned aerial vehicle rejecting the route, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle (van Tulder: Para. 0027 and 0045-0047; "Accordingly, swap options, swap candidates or similar terminology used herein may identify different airplanes which may be swapped or replace another airplane that has experienced an unscheduled maintenance task or repair that may require extended ground time resulting in a disruption or impact on flight operations... The inbound flight is the current flight leg of an airplane of interest, also identifiable by its tail number that may have experienced a fault while in flight that may require an unscheduled maintenance task or repair after landing. The next leg of the inbound flight or inbound tail or airplane may be referred to herein as the affected flight. Other valid airplane tails with compatible arrival and departure flight assignments, number of seats, other compatibility features or characteristics for the airport of interest, where the inbound flight will be landing, may be referred to herein as candidate flights, swap options, tail options, tail candidates, or similar terms. One skilled in the art could extend this specific example to other industries where a fleet of vehicles are employed and maintained such as ships or watercraft, terrestrial vehicles or others." "In block 226, prioritized airplane swap candidates or maintenance swap options may be presented to one or more users in a virtual organization or other interested parties." "In block 228, the responsible user makes the decision if a highest priority or preference airplane swap candidate in the rank ordered list is selected for implementation." "If the highest priority candidate or option is not selected in block 228, the method 200 may advance to block 232. In block 232, collaborative interactions between multiple users may be permitted. The different users may be similar to those previously described. The collaboration permits sharing of assessment impacts, leveraging common resources and/or infrastructure and collaboration on decision making, dynamic planning of operations as well as other benefits.") for the benefit of ensuring that a route is filled when an aerial vehicle is unable to traverse said route.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the assignment of a new aerial vehicle when a previous aerial vehicle is unable to traverse a route from Venkatraman in view of Jamjoom and Downey, with the use of cooperative flight route reassignment by multiple operators of a fleet of aerial vehicles, as taught by van Tulder, for the benefit of ensuring that a route is filled when an aerial vehicle is unable to traverse said route.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in further view of Jamjoom and further in view of Martinez et al. (US Pub. No. 20180075758 A1), herein after Martinez.
Regrading claim 9, the preamble has an amended limitation of “transporting one or more passengers”. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the limitation is in the preamble, and not in the body of the claim, the limitation does not further limit the claim.
Regarding claim 9, Venkatraman teaches [a] method for validating an itinerary to transport one or more passengers using an aerial vehicle within a transportation network, comprising: receiving, from a transportation system, an itinerary comprising a starting vertiport, a destination vertiport, and an indication of one or more passengers (Venkatraman: Para. 0004, 0030, 0031, and 0060; "The method may include requesting, by the UAV, navigation assistance data for a flight from a server, where the requesting includes sending flight-specific information to the server. The method may also include receiving, by the UAV, the navigation assistance data from the server, where the navigation assistance data may include flight-specific ranking data for each zone of a plurality of geographic zones, and the flight-specific ranking data for each zone may be determined based on the flight-specific information. The method may further include determining, by the UAV, a flight route for the flight through the plurality of geographic zones based on the flight-specific ranking data for each zone of the plurality of geographic zones." "A wide spectrum of users are using or are expected to use unmanned aerial vehicles (UAVs), which are also commonly referred to as drones. Drones may play a transformative role in fields such as urban infrastructure management, farming, public safety, transportation, coastal security, military training, search and rescue, and disaster response. For example, following the FAA's relaxation of commercial drone flight regulations, some retailers plan to use drones for product delivery." "Drones come in a variety of shapes and sizes." "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV."); accessing a set of vehicle characteristics for the aerial vehicle, comprising at least one of: an energy type of the aerial vehicle; a state of charge of the aerial vehicle; a state of power of the aerial vehicle; or a state of health of the aerial vehicle (Venkatraman: Para. 0049 - 0050; "In various implementations, the NAD... may be different for UAVs with different characteristics, such as special privileges, sizes, shapes, ranges, weights, payloads, speeds, flight heights, and other capabilities... For example, a UAV may need to be recharged or refueled en route because, for example, the distance of the flight is over the range of the UAV or the UAV is not fully charged or fueled before the flight."); providing the set of vehicle characteristics, the starting vertiport, the destination vertiport, and passenger characteristics associated with the one or more passengers to a… model configured to validate whether the aerial vehicle is capable of performing the itinerary… (Venkatraman: Para. 0060; "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV."); and providing, to the transportation system, an indication to either accept the itinerary or reject the itinerary based on validating whether the aerial vehicle is capable of performing the itinerary… (examiner interprets the act of changing a flight plan would incorporate a step for accepting the new itinerary) (Venkatraman: Para. 0066; "The UAV may then dynamically change the flight plan using the NAD, based on the real-time airspace conditions, such as weather conditions or traffic conditions. In some cases, the server may send real-time instructions to the UAV to avoid hazards such as lightning or storm or avoid areas where emergency clearance is ordered.").
Venkatraman is silent to the model is machine learned; validating whether the aerial vehicle will maintain an energy budget above a threshold upon arrival at the destination vertiport, the energy budget being based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle; and whether the aerial vehicle will maintain the energy budget above the threshold.
In a similar field, Jamjoom teaches validating whether the aerial vehicle will maintain an energy budget above a threshold upon arrival at the destination vertiport, the energy budget being based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-16; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones. The specific constraints in the optimization problem include: a package can only be delivered one time by one drone; the weight of a package must not exceed the capacity of the drone; for a single drone, the combined distance from the truck to the first delivery plus the distance between each delivery, must not exceed the battery life of the drone subject to current wind conditions.") for the benefit of ensuring an aerial vehicle is capable of traversing the route.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and aerial vehicle assignment method from Venkatraman with maintaining an energy budget, as taught by Jamjoom, for the benefit of ensuring an aerial vehicle is capable of traversing the route.
Venkatraman and Jamjoom are silent to the model used to validate whether the aerial vehicle is capable of performing the itinerary and whether the aerial vehicle will maintain an energy budget above a threshold upon arrival at the destination vertiport is a machined learned model.
In a similar field, Martinez teaches a machine-learned model configured to validate whether the aerial vehicle is capable of performing the itinerary and whether the aerial vehicle will maintain an energy budget above a threshold upon arrival at the destination vertiport (Martinez: Para. 0099 and 0100; "After generation, the different combinations of revisions are selected, in different ways. Different selection methods can be used (in particular learning, or machine learning methods, whether supervised or not, etc.). The selection will be able in particular to favour the opportunities which are most often chosen by the pilot or the crew. Among the selection methods, “strategies” 331 will be able to be used, comprising data and/or logic rules. These strategies are representative of the “company policy”. They generally comprise data (i.e. factual data, thresholds, numeric values, heuristics, tables, databases, criteria or categories of data, etc.) and/or logic rules (e.g. fuzzy logic, Boolean logic rules, regular expressions, equations, artificial intelligence, etc.). The data and/or rules can be predefined and/or dynamically defined." "The strategies 331 representative of the “company policy” which make it possible to establish that a given revision constitutes a better choice than another revision can be particularly complex. The choice of the revisions and their weighting are representative of the company policy, in the broad sense. The airline can choose to prioritise certain criteria over others. In one embodiment, the criteria are predefined and comprise one or more criteria selected from: the fuel costs, the flight time and its punctuality, the operational flight cost, the availability of the personnel, the availability of the aeroplanes and of the maintenance equipment, environmental criteria, observance of company (AOC) and regulatory (ATC) rules, the facility to implement (AOC and/or ATC negotiation, pilot workload), the reduction of the meteorological risks, the reliability of the revision in time, the air spaces to be avoided. This list is not exhaustive.") for the benefit of creating an accurate assessment of whether an aerial vehicle should perform a flight based on the energy required to traverse the route.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify models used to validate the itinerary and the energy budget from Venkatraman in view of Jamjoom to be models made via machine-learning, as taught by Martinez, for the benefit of creating an accurate assessment of whether an aerial vehicle should perform a flight based on the energy required to traverse the route.
Regarding claim 10, Venkatraman, Jamjoom, and Martinez remain applied as in claim 9, and Jamjoom goes on to further teach [t]he method of claim 9, wherein an indication to reject the itinerary is provided to the transportation system, and further comprising: receiving, from the transportation system, a second itinerary (examiner interprets the indication to reject the itinerary to be a part of a delivery schedule optimization process) (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and evaluating the set of vehicle characteristics to validate the second itinerary (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.").
Regarding claim 11, Venkatraman, Jamjoom, and Martinez remain applied as in claim 9, and Jamjoom goes on to further teach [t]he method of claim 9, wherein generating a display comprising a vehicle status indication based on evaluating the set of vehicle characteristics (Jamjoom: Page 8 col 6 lines 22-28; " At 110, the current locations of the delivery trucks are compared with those produced from the schedule. In case of a discrepancy of a driver from their expected location, drivers are given instructions for whether they should speed up or slow down, for example, so that a drone can catch up to the truck for a rendezvous, for example, at the specified End(d) location.”) and Venkatraman goes on to further teach receiving input via the display accepting or rejecting the itinerary (Venkatraman: Para. 0099, also see Fig. 8; "Input device(s) 815 can include without limitation camera(s), a touchscreen, a touch pad, microphone(s), a keyboard, a mouse, button(s), dial(s), switch(es), and/or the like. Output devices 820 may include without limitation a display device, a printer, LEDs, speakers, and/or the like.").
Regarding claim 12, Venkatraman, Jamjoom, and Martinez remain applied as in claim 9, and Jamjoom goes on to further teach [t]he method of claim 9, wherein the set of vehicle characteristics are accessed at least in part from a vehicle state monitor of the aerial vehicle (Jamjoom: Page 9 col 7 lines 32-35; "In one embodiment, the system of the present disclosure operates continuously and is able to handle cases where a drone is incapacitated, for example, due to a hardware failure.").

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in further view of Jamjoom and in further view of Downey as applied to claim 13 above, as evidenced by Evans; Michael Steward (US Pub. No. 20180194469 A1), herein after Evans.
Regarding claim 18, Venkatraman, Jamjoom, and Downey remain applied as in claim 13, and Jamjoom goes on to further teach [t]he system of claim 13, wherein the route is a first route of a set of routes for the assigned aerial vehicle, and the set of operations further comprises: receiving an itinerary request associated with the one or more passengers comprising passenger characteristics (examiner interprets that the limitation of “transporting one or more passengers” is merely intended use. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.) (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); determining that a new route is to be generated based on the passenger characteristics instead of using the first route to transport the one or more passengers (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); generating the new route comprising a new departure vertiport and a new arrival vertiport based on the passenger characteristics (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); determining a new aerial vehicle for the new route based on the passenger characteristics, a vehicle characteristic for the new aerial vehicle, and capability information associated with the new arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and generating an itinerary in response to the itinerary request comprising information associated with the new route and new aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.").
Venkatraman in view of Jamjoom in further view of Downey does not explicitly teach that the drones are capable of transporting passengers, however this feature is well known in the art as evidenced by Venkatraman which lists several potential areas in which drones may become common place in use (Venkatraman: Para. 0030 and 0031; "A wide spectrum of users are using or are expected to use unmanned aerial vehicles (UAVs), which are also commonly referred to as drones. Drones may play a transformative role in fields such as urban infrastructure management, farming, public safety, transportation, coastal security, military training, search and rescue, and disaster response. For example, following the FAA's relaxation of commercial drone flight regulations, some retailers plan to use drones for product delivery." "Drones come in a variety of shapes and sizes.") and Evans teaches a drone transportation system designed around transporting human passengers and their luggage (Evans: Para. 0008 and 0039; "In one embodiment of the system the flight-enabled drone is enabled to attach to and carry a plurality of passenger pods, or parcel pods, or a mixture of each." "In the embodiment illustrated, a single occupant 107 is inside pod 100, but pod 100 may be adapted for other arrangements, such as, but not limited to, a mother with baby, or two small children, or an adult with an animal, such as a dog, or an adult with baggage that will fit in an overhead luggage compartment that may be present. Pod 100 may have a maximum weight limit for the total load, above which the drone may not take off as a safety precaution.") for the benefit of using a diverse arrangement of drones to transport a diverse arrangement of payload types.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the drone transportation routing system of Venkatraman in view of Jamjoom and Downey a variety of drones which may include drones designed to transport passengers, as taught by Evans, for the benefit of using a diverse arrangement of drones to transport a diverse arrangement of payload types.
Regarding claim 19, Venkatraman, Jamjoom, and Downey remain applied as in claim 13, and Jamjoom goes on to further teach [t]he system of claim 13, wherein the set of operations further comprises: receiving an itinerary request associated with the one or more passengers comprising passenger characteristics (examiner interprets that the limitation of “transporting one or more passengers” is merely intended use. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.) (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); evaluating the passenger characteristics, the route, and the assigned aerial vehicle to determine that the route is to be used to transport the one or more passengers (Jamjoom: Page 7 col 3 lines 5-10; "A dropoff location… may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization."); and generating an itinerary comprising information associated with the route and the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."). 
Venkatraman in view of Jamjoom in further view of Downey does not explicitly teach that the drones are capable of transporting passengers, however this feature is well known in the art as evidenced by Venkatraman which lists several potential areas in which drones may become common place in use (Venkatraman: Para. 0030 and 0031; "A wide spectrum of users are using or are expected to use unmanned aerial vehicles (UAVs), which are also commonly referred to as drones. Drones may play a transformative role in fields such as urban infrastructure management, farming, public safety, transportation, coastal security, military training, search and rescue, and disaster response. For example, following the FAA's relaxation of commercial drone flight regulations, some retailers plan to use drones for product delivery." "Drones come in a variety of shapes and sizes.") and Evans teaches a drone transportation system designed around transporting human passengers and their luggage (Evans: Para. 0008 and 0039; "In one embodiment of the system the flight-enabled drone is enabled to attach to and carry a plurality of passenger pods, or parcel pods, or a mixture of each." "In the embodiment illustrated, a single occupant 107 is inside pod 100, but pod 100 may be adapted for other arrangements, such as, but not limited to, a mother with baby, or two small children, or an adult with an animal, such as a dog, or an adult with baggage that will fit in an overhead luggage compartment that may be present. Pod 100 may have a maximum weight limit for the total load, above which the drone may not take off as a safety precaution.") for the benefit of using a diverse arrangement of drones to transport a diverse arrangement of payload types.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the drone transportation routing system of Venkatraman in view of Jamjoom and Downey a variety of drones which may include drones designed to transport passengers, as taught by Evans, for the benefit of using a diverse arrangement of drones to transport a diverse arrangement of payload types.

Response to Arguments
Applicant's arguments filed September 8th, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments (see page 9 line 16 through page 10 line 17, filed September 8th, 2022) with respect to rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 1-20 have been withdrawn. 
Applicant’s contention (see pages 10-12, filed September 8th, 2022) with respect to the rejection of claim 1 under 103 in light of the newly added amendments has been fully considered and is not persuasive.
Examiner would like to note that for the independent claims 1, 9, and 13, the amendment made to the claims to change the “or” in the list of vehicle characteristics to an “and” does not further limit the claims as the claims recites “wherein the set of vehicle characteristics comprises at least one of:” which causes the list of vehicle characteristics to only need to be rendered obvious under 103 by finding a reference that teaches at least one of said characteristics. Applicant is advised that if they wish for the list of vehicle characteristics to only be rendered obvious over prior art that teaches all the limitations then they should amend the claims to recite something similar to “wherein the set of vehicle characteristics consists of:”.
Applicant has contended that Venkatraman and Jamjoom fail to disclose the newly amended elements in amended claim 1 “‘a method for determining an aerial vehicle and route to transport one or more passengers within a transportation network.’” and that Venkatraman and Jamjoom are “generally concerned with drones/UAVs, these references are not concerned with passenger transport, riders, or the like.”. In response to applicant's argument that the prior art of Venkatraman in view of Jamjoom is directed towards teaching a different intended use (i.e. drone/UAV routing and package transportation) than the applicant’s invention (passenger transportation), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments also rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “transporting one or more passengers” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The examiner notes that, even if the limitation of “transport one or more passengers” is amended into the body of the claim and Venkatraman in view of Jamjoom are silent to “transport one or more passengers”, the limitation would rendered obvious by a new 103 that teaches a drone/UAV used to transport passengers depending on the amendment made and the prior art. The examiner has included several references in addition to Evans that teach a drone/UAV used or can be used to transport passengers in the Conclusion section below.
Furthermore, the examiner also respectfully disagrees with the contention that Venkatraman in view of Jamjoom “are not concerned with passenger transport, riders, or the like“ as with this contention as, stated above in the 103 rejection in this document for claim 1, Venkatraman does teach that UAVs/drones are or will be utilized in a variety of “fields such as urban infrastructure management, farming, public safety, transportation, coastal security, military training, search and rescue, and disaster response” (Venkatraman: Para 0030). Given that the UAV/drone navigation assistance and route planning of Venkatraman is made with knowledge that UAVs are or maybe utilized for transportation as well as search and rescue, the route planning of Venkatraman is not limited in scope to only transport packages and may be utilized or modified to incorporate drones/UAVs that are able to transport passengers.
Applicant has also contended (see page 11 lines 7-10, filed September 8th, 2022) that the amended limitation of using “a machine-learned model” has rendered the claim patentable over the prior art of Venkatraman in view of Jamjoom. This contention has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn with regards to this limitation.  However, upon further consideration, a new ground(s) of rejection is made in view of Venkatraman in view of Jamjoom in further view of Downey for independent claims 1 and 13 and a new ground of rejection has been made for the corresponding limitation in independent claim 9 in view of Venkatraman in view of Jamjoom in further view of Martinez. Note that as the claims only recite that the models are made via machine-learning and does not go into details of the machine-learning a 103 rejection using Venkatraman in view of Jamjoom and in further view of Downey or Martinez is applicable as neither Venkatraman nor Jamjoom teach away to using models made via machine-learning, only that they are using models for their processes.
Applicant has also contended (see page 11 lines 23-26, filed September 8th, 2022) that the amendments added to independent claims 9 and 13 render the claims patent eligible for the same reasoning as for why the amendments added to claim 1 rendered claim 1 patent eligible. The examiner respectfully disagrees for the same reasonings given with regards to why amended claim 1 is not eligible. Furthermore, independent claim 13 does not recite that the system is for an aerial vehicle that is transporting one or more passengers, thus applicant’s arguments with regards to the intended use of claim 13 does not apply as it did with claim 1 or 9.
Applicant has also contended (see page 11 line 28 through page 12 line 3, filed September 8th, 2022) that the dependent claims 2-8, 10-12, and 14-20 have patent eligible subject matter over Venkatraman in view of Jamjoom due to the amendments made to their respective independent claims, however, applicant has not argued any particular patentability of features as such these dependent claims stand to fall with the independent claims. The examiner respectfully disagrees with the applicant’s argument the amendments to independent claims 1, 9, and 13 have not rendered said independent claims patent eligible over the new grounds of rejection of the independent claims. As Venkatraman in view of Jamjoom in further view of Downey or Martinez does teach all of the elements of amended independent claims 1, 9, and 13 and Venkatraman and Jamjoom teach all of the original and amended elements of claims 2-8, 10-12, and 14-20, applicant’s argument that the amendments to independent claims 1, 9, and 13 render the dependent claims 2-8, 10-12, and 14-20 patent eligible is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans; Michael Steward (US Pub. No. 20180229859 A1) discloses another invention wherein passenger drones are utilized to transport people and their baggage autonomously.
Phan et al. (US Pub. No. 20180244384 A1) discloses an unmanned aerial vehicle includes at least one rotor motor configured to drive at least one propeller to rotate; a passenger compartment sized to contain a human or animal passenger; and a hybrid generator system configured to provide power to the at least one rotor motor and to generate lift sufficient to carry the human or animal passenger.
Priest; Lee (US Pub. No. 20190080619 A1) discloses systems and method for air traffic control of passenger drones with may include navigation assistance.
Brotherton-Ratcliffe et al. (US Pub. No. 20120056040 A1) discloses an electric VTOL aircraft designed for passenger transport which may also be configured to be a remotely or self-controlled drone or a pilot controlled aircraft.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663